313 F.2d 631
ARTHUR ANDERSEN & CO., Appellant,v.Donald VINCENT, Trustee of Chemo Puro ManufacturingCorporation, Bankrupt, Appellee.
No. 179, Docket 27761.
United States Court of Appeals, Second Circuit.
Argued Jan. 9, 1963.Decided Jan. 11, 1963.

Dunnington, Bartholow & Miller, New York City (Charles G. Pillon, New York City, of counsel), for appellant.
David W. Kahn, New York City, for appellee.
Before CLARK, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm the judgment of the district court in favor of the trustee in bankruptcy and against Arthur Andersen & Co., the purported claimant, for the reasons stated in the opinion of Chief Judge Ryan, In re Chemo Puro Mfg. Corp., D.C.S.D.N.Y., 213 F.Supp. 845.